
	

114 HR 715 IH: To amend title 5, United States Code, to give members of the United States Capitol Police the option to delay mandatory retirement until age 60.
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Capuano introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to give members of the United States Capitol Police the
			 option to delay mandatory retirement until age 60.
	
	
		1.Optional delay in mandatory retirement age for members of capitol police
 (a)Civil service retirement systemThe second sentence of section 8335(c) of title 5, United States Code, is amended to read as follows: At the request of such a member, the Capitol Police Board shall exempt the member from automatic separation under this subsection until that member becomes 60 years of age, so long as the member undergoes a physical examination during the 6-month period which ends on the day the member turns 57 years of age and, on the basis of the examination, meets appropriate physical fitness criteria (as determined by the Board in consultation with the Chief of the Capitol Police and the exclusive representative of the Capitol Police under chapter 71 of title 5, United States Code, with respect to collective bargaining)..
 (b)Federal employees retirement systemThe second sentence of section 8425(c) of title 5, United States Code, is amended to read as follows: At the request of such a member, the Capitol Police Board shall exempt the member from automatic separation under this subsection until that member becomes 60 years of age, so long as the member undergoes a physical examination during the 6-month period which ends on the day the member turns 57 years of age and, on the basis of the examination, meets appropriate physical fitness criteria (as determined by the Board in consultation with the Chief of the Capitol Police and the exclusive representative of the Capitol Police under chapter 71 of title 5, United States Code, with respect to collective bargaining)..
			
